Citation Nr: 1713001	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a disability characterized by left eye pain.

2. Entitlement to service connection for a hearing loss disorder of the right ear.

3. Entitlement to service connection for an elbow disability.

4. Entitlement to service connection for a bilateral hand disability.

5. Entitlement to service connection for a bilateral foot disability.

6. Entitlement to an initial rating in excess of 30 percent for migraine headaches.

7. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8. Entitlement to a compensable initial rating for a traumatic brain injury (TBI).

9. Entitlement to an initial rating in excess of 10 percent for tinnitus.

10. Entitlement to a compensable initial rating for hearing loss of the left ear.

11. Entitlement to a compensable initial rating for scars of the right hand.

12. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13. Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2000, August 2000 to April 2001, and February 2003 to May 2004. He also had periods of active duty for training and inactive duty training as a member of the Rhode Island National Guard until March 2011.  He received the Combat Action Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.

During the pendency of this appeal, the Veteran was granted, in a December 2014 Decision Review Officer decision, an increased rating, to 50 percent, for the service-connected PTSD with depressive disorder. Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the issue of entitlement to an increased disability rating remains in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for an elbow disability, bilateral hand disability, bilateral foot disability and gastrointestinal disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a left eye disability for VA purposes.

2. The Veteran does not have right ear hearing loss for VA purposes.

3. Prior to April 29, 2015 the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.

4. As of April 29, 2015 the Veteran has had very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.

5. The Veteran's PTSD manifests with symptoms including passive suicidal ideation, loss of interest, feelings of worthlessness and guilty, depressed mood, anger and irritability, night terrors and flashbacks that disrupt his sleep, intrusive thoughts, anxiety, suspiciousness, impairment of concentration, and hypervigilance, causing occupational and social impairment with deficiencies in most areas.

6. The Veteran does not have any manifestations of his TBI that are not already contemplated by separate ratings.

7.  The current 10 percent rating for tinnitus is the maximum schedular rating.
	
8. The Veteran's left ear hearing loss is manifested by Level I hearing with a speech recognition score of no less than 94 percent.

9. The Veteran has two linear scars on his right hand, both one centimeter long, that do not cause any limitation of function and are not painful or unstable.

10. The Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability characterized by left eye pain have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for an evaluation in excess of 30 percent for headaches prior to April 29, 2015 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2016).

4. The criteria for a 50 percent evaluation, but no greater, for headaches as of April 29, 2015 have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2016).

5. The criteria for a 70 percent evaluation, but no greater, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

6. The criteria for a compensable evaluation for TBI have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8045 (2016).

7. There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016).

8. The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).

9. The criteria for a compensable evaluation for right hand scars have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7805 (2016).

10. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Eye Pain

The Veteran has claimed entitlement to service connection for "left eye pain."

Service treatment records include one complaint of dirt in his left eye in 1999.  The Veteran has also reported having blurry vision after his in-service TBI that resolved.

A May 2014 private eye examination indicates the Veteran was seen for a complaint of constant blurry vision.  He indicated no history of diagnosed eye conditions.  He was diagnosed with pre glaucoma, unspecified, suspected in both eyes, and myopia astigmatism.

In October 2014 the Veteran's eyes were evaluated at the VA.  He was diagnosed with probable physiologic cupping, noted to be visually asymptotic; myopia; and punctate corneal defect in the left eye, noted to be asymptomatic.

As an initial matter, the Board notes that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516   (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes, including astigmatism, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Veteran's treatment records and VA and private examinations indicate that the Veteran has reported left eye pain and vision changes, including blurry vision, onsets with headaches.  The Board notes that the Veteran's headache symptomatology, including vision changes, is contemplated by his disability rating for headaches, which considers the effects of all symptoms with respect to whether the headaches are prostrating and cause economic inadaptability.  

Thus, the evidence does not reflect that the Veteran has a separate eye disability manifest with left eye pain for which he may be separately service connected.  Therefore, his claim is denied.

Right Ear Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

On VA audiological evaluation in April 2014, the Veteran's pure tone thresholds, in decibels, were as follows in his right ear: 20 decibels at 500 Hz, 1000 Hz, and 2000 Hz; 10 decibels at 3000 Hz; and 15 decibels at 4000 Hz.  Speech audiometry revealed speech recognition ability of 100 percent.

VA treatment records reflect that audiological testing was also done in May 2015.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows: 10 decibels at 50 Hz, 15 decibels at 1000 Hz and 2000 Hz, 5 decibels at 3000 Hz and 10 decibels at 4000 Hz.  Speech audiometry revealed speech recognition ability of 96 percent.

No other post-service audiological testing is of record.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right ear hearing loss disability in accordance with VA standards.  See 38 C.F.R. § 3.385.  The Board notes that the Veteran is competent to report trouble hearing and exposure to loud noise in service, but those facts are insufficient to support a finding that the Veteran does not have hearing within a range of "normal" for VA purposes at this time.    Audiometric results do not document the presence of hearing loss for VA purposes as set out under 38 C.F.R. § 3.38.  Without a current disability there is no basis for service-connection. Brammer v. Derwinski, 3 Vet. App. 233 (1992).  There is also insufficient evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore service connection is not warranted on a direct basis.  

Service connection is further not warranted for hearing loss on a presumptive basis as there is no competent evidence of record documenting the presence of hearing loss for VA purposes within one year of discharge.  To the extent that the Veteran has alleged the presence of this symptomology, the Board finds it not to be probative.  

As set out above, establishing the presence of hearing loss for VA purposes requires specialized testing.  The Veteran is not competent to provide this evidence.  The Veteran has neither provided nor identified any evidence showing that he has sufficient hearing impairment in his right ear to qualify as a disability.  While the Veteran might believe that he has sufficient hearing impairment to qualify as a disability, his lay opinion is of less probative value than the test results set forth above. 

Accordingly, this claim must be denied as the preponderance of the evidence is against the claim. 


Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Headaches

The Veteran contends he is entitled to a rating for his headaches in excess of 30 percent.

The Veteran's headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2016).  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Board finds that the Veteran's headache disability warrants a 50 percent rating effective April 29, 2015 but does not warrant a rating in excess of 30 percent prior to April 29, 2015.

At a June 2014 TBI evaluation at the VA the Veteran reported his headaches are frequently present and disrupt his activities.  He reported having pain and tingling radiating to the back and left side of his head and down his left arm.  He reported he sometimes has blurry vision and other times feels as if his eyes are crossing.  He reported disruptions in smell and taste and having nausea primarily triggered by certain smells that often results in vomiting.

At his July 2014 VA compensation and pension headaches examination the Veteran reported having headaches three to four times a week with sharp pain in his left eye that radiates down his left neck.  He also reported queasiness, vomiting, tingling in his left arm, and changes in vision.  He reported light sensitivity but no sound sensitivity.  He reported the headaches last for less than a day.  He reported he has had to miss two to three days of work a year due to headaches, but is usually able to take over the counter medication to the point where it is tolerable, although he would take more time off work if he could.  When he is not at work he reported he tries to rest until the headache goes away.  The examiner noted the Veteran has characteristic prostrating attacks of headache pain once a month but does not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The examiner opined that the Veteran's headaches interfere with his ability to work but do not preclude him from performing work two to three days per week.  He is precluded from working two to three days per year by his headaches.

A September 2014 VA treatment record reflects that the Veteran reported having headaches two to three times a week lasting a few hours.  He reported he sometimes has to leave work early.  He continued to report headaches two to three times a week in November 2014.  

On April 29, 2015 the Veteran reported he has migraines three to four times a week usually lasting three to four hours.  He described the severity as a nine out of 10 with stabbing pain and sometimes nausea during which he lays down and uses a cold pack.  He reported that Ibuprofen reduces the severity by about half such that he is able to function, but can wear off.  In September 2015 the Veteran continued reporting having migraines three to four times a week lasting for three to four hours rather than all day as they had in the past.  The doctor noted that the Veteran's headaches had become frequent enough to consider daily prophylactic medication.

A private doctor reviewed the Veteran's record and interviewed him on October 6, 2015.  He indicated that the Veteran experiences occasional nausea, light and sound sensitivity, reduced power of concentration, and dizziness during a headache, during which he must lie down in a dark, quiet room.  The doctor indicated that the Veteran told him that he has two to three migraine headaches a week lasting two to six hours in duration.  The doctor opined that the Veteran's condition manifests with very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner opined that the Veteran would miss three or more days of work per month, would need to leave early three or more days a month, and would have trouble with concentration more than three days a month due to his headaches.  The doctor opined that the Veteran is not able to maintain substantially gainful employment as a result of his headaches.

VA treatment records indicate that the Veteran reported worsening headaches in January 2016 after a December 2015 motor vehicle crash.  At an April 2016 VA treatment appointment the Veteran reported having headaches three to four times a week, down from daily, associated with light and noise intolerance and nausea.  He reported he has to stop what he is doing and take a nap when he gets a headache.

The Board finds the Veteran is entitled to a 50 percent rating for his headaches effective April 29, 2015.  That date is the earliest date on which, giving the Veteran the benefit of the doubt, the record reflects a worsening of the Veteran's headaches such that they meet the criteria of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

At his July 2014 VA examination the Veteran reported having headaches three to four times a week, but reported only missing two to three days of work per year due to headaches.  The examiner opined that the Veteran has characteristic prostrating attacks of headache pain once a month but does not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  VA treatment records from later in 2014 reflect a similar level of frequency and severity of migraines.  The Board finds that while the evidence reflects that the Veteran regularly has headaches that sometimes impact his ability to function normally, the evidence does not reflect that he has very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  Rather, the nature and severity of his headaches is contemplated by the 30 percent rating assigned.

However, in October 2015 the Veteran underwent a private examination of his headaches at which he reported having headaches two to three times a week lasting two to six hours during which he must lay down in a dark, quiet room.  The doctor opined that the Veteran would miss three or more days of work per month, would need to leave early three or more days a month, and would have trouble with concentration more than three days a month due to his headaches.  He further opined that the Veteran's condition manifests with very frequent prostrating and prolonged attacks of migraine headache pain.  

The Veteran's VA treatment records reflect that he first reported headaches three to four times a week with a severity of nine out of ten on April 29, 2015, making a similar report in September 2015.  Thus, the evidence indicates that the Veteran's migraines had worsened by that date to a severity similar to that evaluated by the private doctor in October 2015.  VA treatment records from 2016 continued to indicate similar headache frequency and severity.

Therefore, the Board finds that the evidence supports a 50 percent evaluation effective April 29, 2015, but does not support a rating in excess of 30 percent prior to that date.

The Board notes that a 50 percent evaluation is the highest schedular evaluation available.  There are no other Diagnostic Codes that consider similar symptoms that provide for higher evaluations, so a rating by analogy is not appropriate.  Entitlement to TDIU and extraschedular evaluations are discussed further below. 

PTSD

The Veteran contends he is entitled to an initial disability rating in excess of 50 percent for PTSD.

Under the criteria of Diagnostic Code 9411, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.  38 C.F.R. § 4.130.  The fourth edition of the manual (DSM-IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that giving the Veteran the benefit of the doubt he should be granted a 70 percent disability rating for his PTSD.

The evidence reflects that the Veteran had been employed as a correctional officer since 2002 when he went out on personal leave without pay in October 2014 and did not return.  The Veteran reported difficulties due to his PTSD while he was working.  Although he denied difficulty with job performance at his April 2014 VA examination he reported he has been referred at work for stress management four times, most recently the week before when he stated in anger that he might be better blowing his head off.  He also denied difficulty getting along with others at work, but reported that he avoided all but a couple close friends because he felt like it was too much drama.  A July 2014 VA treatment note indicates that the Veteran reported difficulty managing his anger and irritability and indicated that he had been on stress leave from work more than six times in recent years.  At his April 2015 VA examination he explained that he left work in October 2014 because his mental health providers had recommended he consider another work environment that would not exacerbate his PTSD; he was having more difficulty coping with his work environment, including concerns about becoming angry with inmates and staff; and because his wife was having medical issues during her pregnancy.  

In an April 2015 statement submitted by the Veteran with his Social Security disability claim the Veteran's VA treating psychiatrist since August 2014 opined that the Veteran would be unable to meet competitive standards in maintaining attention for a two hour segment, sustaining an ordinary routine without special supervision, working in coordination with or proximity to others without being unduly distracted, completing a normal workday and workweek without interruptions from psychologically based symptoms, performing at a consistent pace without an unreasonable number and length of rest periods, accepting instructions and responding appropriately to criticism from supervisors, and dealing with normal work stress.  He further opined the Veteran would be seriously limited in maintaining regular attendance punctuality within customary, usually strict tolerances; making simple work-related decisions; getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes; and responding appropriately to changes in a routine setting.  A VA social worker who had also worked with the Veteran opined that the Veteran had no useful ability to function in working in coordination with or proximity to others without being unduly distracted, completing a normal workday and workweek without interruptions from psychologically based symptoms, accepting instructions and responding appropriately to criticism from supervisors, getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes, responding appropriately to changes in a routine setting, and dealing with normal work stress.  She further opined he would be unable to meet competitive standards in remembering work-like procedures; maintaining attention for two hour segment; maintaining regular attendance and punctuality within customary, usually strict tolerances; and being aware of normal hazards and taking appropriate precautions.  She also stated that he would be seriously limited in his ability to understand and remember and carry out very short and simple instructions, sustain an ordinary routine without special supervision, making simple work-related decisions, perform at a consistence pace without an unreasonable number and length of rest periods, and ask simple questions or request assistance.  Both opined that the Veteran's impairments or treatment would cause him to be absent from work more than four days per month.

Based on the forgoing, although the Veteran was able to maintain employment through October 2014, the evidence is clear that his PTSD causes severe occupational impairment.

While the Veteran's PTSD also causes social impairment, the Board finds that it is not total impairment.  At his April 2014 VA examination the Veteran reported he was in a supportive marriage of three years, and the evidence reflects that he has maintained that marriage, although he has reported some discord.  He has consistently reported a good relationship with his young children throughout the period on appeal. He indicated that he performed significant child care responsibilities during his wife's first difficult pregnancy.  At his April 2014 VA examination the Veteran also reported being close with his sister and having four close friends, two of whom he speaks with daily at work and two he speaks with one to two times a month.  At his April 2015 VA examination he reported having once friend who he visits with once or twice a week.

The Veteran has reported a number of PTSD symptoms, including passive suicidal ideation, loss of interest, feelings of worthlessness and guilty, depressed mood, anger and irritability, night terrors and flashbacks that disrupt his sleep, intrusive thoughts, anxiety, suspiciousness, impairment of concentration, and hypervigilance.  The Board finds that the effects of those symptoms is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.

The competent evidence of record does not demonstrate that the Veteran's symptomatology more nearly approximates a 100 percent evaluation or higher.  In this regard, the Veteran's treatment records do not contain evidence that supports a finding that he suffers from total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Specifically, the Veteran has maintained a number of relationships over the course of the appeal.  His overall functioning has also been greater than that which would be expected from a person with total occupational and social impairment.  For example, VA examinations and treatment records have consistently found him to be alert and oriented with appropriate appearance and eye contact.  His speech has generally been noted to be normal and his thoughts linear and goal-directed with attention, concentration, and memory grossly intact.  He was noted to be pleasant and cooperative on VA examination in 2013, 2014, and 2015.  Furthermore, the symptoms the Veteran does have are not of such nature or severity that they resulted in total occupational or social impairment.  As the Veteran retains some social and occupational functioning, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Traumatic Brain Injury

The Veteran contends he is entitled to a compensable rating for TBI.  His current, noncompensable rating, was established under Diagnostic Code 8045.

Residuals of TBI are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  38 C.F.R. § 4.124a.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  The 10 cognitive impairment facets are: consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, no more than one evaluation is to be assigned based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition. 38 C.F.R. § 4.124 (a), Note 1.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124 (a), Note 2.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124 (a), Note 3.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124 (a), Note 4.

In 2013 the Veteran underwent a private neuropsychological examination over multiple days in September and October.  On tests of attention and concentration the Veteran demonstrated normal vigilance but difficulty with sustained attention on standard paper and pencil type testing. Attention span testing was in the impaired range.  His processing speed was impaired.  He also performed in the impaired range on testing measuring sustained and selective attention and impulsivity.  He performed variably on memory testing.  The examiner stated that evaluation indicated the Veteran has significant cognitive impairment, with the greatest area of impairment in the attention/concentration domain as well as verbal reasoning ability.  Memory and learning results were mixed and no doubt influenced by the combination of attention impairment as well as depression.  The examiner stated that the Veteran's history suggests his depression and anxiety are components of his PTSD.

In June 2014 the Veteran underwent a TBI evaluation at the VA.  He was noted to be easily irritated by others.  He denied aggression toward others but reported punching walls and breaking items.  He endorsed a sad mood, was self-critical, and reported hypervigilance and sleep difficulties.  Cognitively, he reported he is forgetful of recent conversations, forgets items when leaving the house, has difficulty keeping track of upcoming appointments, and has difficulty remaining focused on tasks.  He reported headaches, hearing loss, and tinnitus.  He also reported he is lightheaded when getting up, often feels off-balance, bumps into walls and objects frequently, and occasionally feels as if the ground isn't where he expects it to be when walking.  He also reported a significant decrease in appetite.  The examiner opined that based on the veteran's report and review of available records, he experienced one mild traumatic brain injury in service.  The examiner stated that most individuals with mild traumatic brain injury have a good outcome within three to six months although a small number of individuals report cognitive, physical, or emotional symptoms that persist beyond that time and the Veteran endorsed a number of such symptoms.  The examiner opined that the etiology of his symptoms is likely multi-factorial with contributions from psychological distress, including PTSD; chronic pain; other sensory or physical limitation; and chronically poor sleep.  He stated that a lingering contribution from the traumatic brain injury is possible but unlikely given the apparent mild severity of the injury and the length of time since the injury.

In July 2014 the Veteran underwent a VA compensation and pension TBI examination.  The examiner opined there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner noted he had reported significant difficulties with attention and concentration and had been diagnosed with ADHD.  The examiner found he had mildly impaired judgment and noted the Veteran felt like his judgment was improving and he was getting better about removing himself from aggravating situations.  The examiner found he had occasionally inappropriate social interaction, noting he has few friends and some physical alternations with his family.  The examiner opined the Veteran has mildly impaired visual spatial orientation, noting he has difficulty following verbal and written directions.  With respect to subjective symptoms, the examiner opined he had three or more that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  The examiner indicated the Veteran has frequent headaches and feels off balance at times.  The examiner found the Veteran has one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  The examiner cited the Veteran's irritability, anxiety, and depression, and noted he has been seeing a PTSD counselor.  The examiner found the Veteran is always oriented, has normal motor activity, has normal consciousness, and is able to communicate and comprehend spoken and written language.  The examiner opined that it is much less likely than not that any of the facets are attributable to the Veteran's TBI, explaining that in instances of isolated TBI there should be resolution of cognitive/behavioral manifestations within three to six months, and in this individual, comorbid severe depression, PTSD, anxiety, ADHD, and poor sleep are much more likely to be the etiologic factors.

The VA examiner who performed the Veteran's April 2015 PTSD compensation and pension examination also noted that the Veteran endorsed a history consistent with mild TBI.  The examiner explained that most individuals with a concussion recover within a few weeks to months following injury; therefore, it would not be expected that the Veteran would have incurred permanent brain damage from this injury.  Further, the examiner stated that the symptoms endorsed by the Veteran are that of classic PTSD and are not consistent with those typically associated with brain injury.  For instance, he stated that re-experiencing, avoidance, hypervigilance, are specific to PTSD and not typically manifestations of TBI.

The Board notes that the Veteran is separately service-connected for PTSD, headaches, tinnitus, and hearing loss.  Opinions from multiple medical professionals are in agreement that the Veteran's psychological symptoms, including irritability, anxiety, and depression are due not to the Veteran's TBI but to his service-connected PTSD.  To increase his TBI disability rating for these symptoms would therefore be unlawful pyramiding as they are already contemplated by his PTSD rating.  38 C.F.R. § 4.14.  The Veteran has also been noted to have some cognitive impairment, including in memory, attention, and concentration.  Even if the Veteran's cognitive and emotional/behavioral manifestations include overlapping PTSD and TBI symptomatology, the medical evidence of record does not reflect that such symptoms are "clearly separable."  See 38 C.F.R. § 4.124 (a), DC 8045, Note 1.  Here, the Veteran has been noted to have an attention disorder as well as PTSD in depression.  Even the October 2013 private examiner opined that the Veteran's memory and learning results were influenced by a combination of attention impairment as well as depression.  In such a circumstance, the United States Court of Appeals for Veterans Claims has held that separate ratings may not be assigned for the single manifestation of several separately diagnosed disorders, even though the cause of the different disorders may be distinct.  Chotta v. Peake, 22 Vet. App. 80 (2008); Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  Moreover, as noted, under Diagnostic Code 8045, emotional/behavioral dysfunction resulting from TBI is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  See 38 C.F.R. § 4.124 (a), DC 8045, Note 1.  The Veteran's PTSD rating contemplates all of the Veteran's cognitive, emotional, and behavioral symptoms.

The Veteran's physical symptoms of headaches, hearing loss, and tinnitus are also separately service connected and thus may not be considered in increasing the Veteran's TBI disability rating.

Accordingly, the Board finds that a preponderance of the evidence is against a compensable rating for TBI.

Tinnitus

The Board acknowledges the Veteran's contention that he has intermittent bilateral tinnitus, worse in the left ear, and that it causes difficulty with his hearing, however, the 10 percent rating he is currently assigned is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered whether an extraschedular evaluation is warranted, but finds that it is not.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned is adequate.  The Veteran's tinnitus, which is manifest with recurrent ringing in his ears, is contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Ear Hearing Loss

The Veteran contends he is entitled to a compensable rating for his left ear hearing loss.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d) (2013).

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

On audiological evaluation in April 2014, the Veteran's pure tone thresholds, in decibels, were as follows in his left ear: 30 decibels at 500 Hz and 1000 Hz, 40 decibels at 2000 Hz, 15 decibels at 3000 Hz, and 20 decibels at 4000 Hz.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Thus, the average decibel loss for the left ear is 26.  From Table VI of 38 C.F.R. 4.85, Roman Numeral I is determined for the left ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  

VA treatment records also reflect that audiological testing was done in May 2015.  The Veteran's pure tone thresholds, in decibels, were as follows in his left ear: 30 decibels at 50 Hz, 35 decibels at 1000 Hz, 40 decibels at 2000 Hz, 20 decibels at 3000 Hz and 40 decibels at 4000 Hz.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The average decibel loss of 34 intersection with the speech discrimination score of 94 percent equals a Roman Numeral I based on Table VI of 38 C.F.R. 4.85

No other post-service audiological examinations are in the record.

The Board finds that the evidence does not establish that the Veteran meets the criteria for an exceptional pattern of hearing loss, nor does it establish left ear hearing loss that is compensable.

Since the right ear is not service connected, a Roman Numeral I is used in Table VII of 38 CFR 4.85.  Either ear can be used as the poorer ear for 38 CFR 4.85's Table VII as they both equate to the same Roman Numeral.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  

Therefore, based on application of the rating schedule to the numeric designations assigned in the April 2014 and May 2015 audiometric evaluations, the Board finds the Veteran is not entitled a rating greater than 0 percent for his left ear hearing loss.

The Board has also considered whether this is an exceptional case that warrants an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  The 2014 VA examination report notes that the Veteran's hearing loss causes difficulty hearing the television and at a distance, that when someone is far away they sound muffled, and that sometimes the Veteran feels like his voice is echoing inside his head.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's left ear hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Right Hand Scars

The Veteran contends he is entitled to a compensable rating for scars on his right hand.

His noncompensable rating is currently assigned under Diagnostic Code 7805. Under Diagnostic Code 7805 scars and their effects are evaluated under diagnostic codes 7800, 7801, 7802, and 7804. 

Diagnostic Code 7800 applies to scars of the head, face, or neck, and therefore is not applicable.  Diagnostic Code 7801 applies to deep and nonlinear scars.  Diagnostic Code 7802 applies to superficial and nonlinear scars and requires scarring of area of at least 144 square inches for a compensable rating.  Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two qualifying scars.  A 20 percent rating is assigned for three or four qualifying scars and a 30 percent rating for five or more qualifying scars.  See 38 C.F.R. § 4.118 (2016).

On VA examination in July 2014 the Veteran was noted to have a linear scar on the base of his thumb and a linear scar on his wrist, both of which were measured to be one centimeter long.  Neither was noted to cause any limitation of function, or to be painful or unstable.

Therefore, diagnostic codes 7801, 7802, and 7804 do not apply in this case as the scars are not deep, nonlinear, unstable, or painful.  Further, as the scar has not been shown to have any other disabling effects, no separate rating is warranted for such.

No evidence has been presented that conflicts with the findings of the July 2014 VA examination.  Therefore, the Board finds that a preponderance of the evidence is against a compensable rating and the claim must be denied.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted in any of the Veteran's increased rating claims.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the Veteran's headaches, the Board finds that, for the entire increased rating period, the symptomatology and impairment caused by the condition are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 8100, specifically provide for disability ratings based on the frequency and severity of headaches, including their effect on functioning.  Thus, the Veteran's headache symptomatology, including its affect, is contemplated by the schedular rating criteria.

With respect to the Veteran's PTSD, the Board finds that, for the entire increased rating period, the symptomatology and social and occupational impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, for the period on appeal, the Veteran's PTSD has been manifested by such symptoms as passive suicidal ideation, loss of interest, feelings of worthlessness and guilty, depressed mood, anger and irritability, night terrors and flashbacks that disrupt his sleep, intrusive thoughts, anxiety, suspiciousness, impairment of concentration, and hypervigilance.  These symptoms or social and occupational impairments are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  All of the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

With respect to the Veteran's TBI, the Board finds that the Veteran does not have any symptomatology not contemplated by the rating criteria for either TBI or his separate PTSD and headache ratings.  The Board notes that the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table under DC 8045 contemplates a wide range of symptomatology not covered by other codes including symptoms related to memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness.  38 C.F.R. § 4.124a.  As stated discussed above, to the extent that the Veteran has impairment of memory and concentration, psychological/emotional symptoms, headaches with vision impairment, and ringing in the ears during this period, these symptoms have been considered in the assignment of the ratings under DC 8100 or under the separate ratings assigned for PTSD, headaches, and tinnitus.  

With respect to the Veteran's tinnitus, the condition manifests as ringing in the ears, which is the symptomatology contemplated by the rating criteria under Diagnostic Code 6260.

With respect to the Veterans' left ear hearing loss, the schedular rating criteria provide for disability ratings for hearing loss based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.	

With respect to the Veteran's right hand scars, the rating criteria take into consideration the number, size, symptomatology, and functional effect of all scars.  The Veteran has no symptomatology related to the scars that is not contemplated by the schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an  extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 
 multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for PTSD, TBI, headaches, left ear hearing loss, and right hand scars.  The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Further, as discussed below, the Board has granted TDIU.

Based on the forgoing, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

TDIU

The Veteran contends he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In his December 2014 application for TDIU the Veteran reported he had worked as a correctional officer since 2002 and had been disabled from working due to his PTSD since October 2014.  He reported he had lost 2.5 to three months of time from work due to illness.  In May 2015, the Veteran's employer reported to the VA that the Veteran had last worked on October 8, 2014 and was currently on personal leave without pay.

The Veteran's VA vocational rehabilitation indicates that the Veteran completed high school and in 2013 attended school for auto body collision repair.  He had no post-high school degrees and his only career outside of service was as a correctional officer.  Records indicate he was pursuing attending an art and design school, but ultimately felt he was unable to pursue that option and withdrew from the vocational rehabilitation program.

The April 2015 VA examiner who performed the Veteran's PTSD examination opined that his PTSD symptoms would not render him complete unable to work.  He stated that the Veteran may not be able to return to work as a correctional officer but this does not necessarily mean that he cannot work in other type of positions. The examiner noted the Veteran has been able to maintain the home and care of his children which requires a great deal of effort.  The examiner did not discuss the effect of the Veteran's other service-connected disabilities.

In July 2014 the licensed clinical supervisor for a private counseling and training center where the Veteran has been seen on and off since November 2010 submitted a statement to the VA.  He reported that he began treating the Veteran for his most recent episode in September 2013 and over the past 10 months had seen more of the same problematic and maladaptive behavior patterns as he had seen in the past but the intensity and duration of volatile and explosive behavior had increased significantly.  He opined that the Veteran's ability to cope with day to day stressors had declined to the degree that full-time employment and normal everyday living is unbearable.  He stated that the Veteran regularly reports anger outbursts, conflicts at work with co-workers and with his spouse.  He opined that the Veterans' job as a correctional officer is, in his opinion, probably the worst job or career that a person with his condition could have.  He stated that the Veteran has had multiple issues and problems at work that are dangerous and very concerning.  He opined that the Veteran's job is not conducive with severe emotion regulation problems, PTSD, and anger control problems.  He noted that in March he had been requested by the Veteran's employer to conduct a fit-for-duty evaluation due to an episode of hostility and gestures of self-harm.  He stated that the Veteran's symptoms and ability to function have gotten significantly worse in the past two years and the Veteran should probably consider full and total disability as he is simply not stable enough to safely interact with others in the workplace.  

In September 2015 a private psychologist indicated that she reviewed the Veteran's claims file and examined the Veteran.  She opined that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his stressor-related disorder and depressive disorder.  She explained that the Veteran's difficulty remembering events and request and occasionally forgetting details or sequencing would affect his employment.  His difficulty maintaining and sustained a stead mood also leads to problems.  The Veteran not getting enough restful sleep and feeling fatigued would also be a safety issue in the workplace.  She opined that the Veteran would miss three or more days of work per month due to mental problems, would need to leave early three or more days per month, would have trouble with concentration more than three days per month, and more than once a month would respond in an angry manner, although not actually become violent, when subject to normal pressures and constructive criticisms of working.

In October 2015 a private vocational consultant reviewed the Veteran's claims file and opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his PTSD, migraine headaches, tinnitus, TBI, left hearing loss, and right hand scars, and the record supports this finding as far back as the date of filing.  She stated that research supports that most employers will allow no more than seven to eight days of absence from work a year.  She stated that more than five percent of time off-task for any reason would prevent sustaining competitive work and the Veteran would likely exceed that due to emotional and physical symptoms impacting his concentration and persistence at a work task.

The Board finds that considering the Veteran's education and work experience and his limitations due to his service connected disabilities, entitlement to TDIU is warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The fully developed claim form submitted by the Veteran includes notice of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings.  Therefore, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The claim for higher initial ratings arise from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2015, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in April 2014, July 2014, and April 2015.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a disability characterized by left eye pain is denied.

Service connection for right ear hearing loss is denied.

A disability evaluation in excess of 30 percent for headaches prior to April 29, 2015 is denied.

A disability evaluation of 50 percent, but no greater, for headaches as of April 29, 2015 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability evaluation of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A compensable disability evaluation for TBI is denied.

A disability evaluation in excess of 10 percent for tinnitus is denied.

A compensable disability evaluation for left ear hearing loss is denied.

A compensable disability evaluation for right hand scars is denied.

TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to service connection for a gastrointestinal disability.

Service treatment records reflect that the Veteran was diagnosed with gastroenteritis in July 2003 after seeking treatment for diarrhea, headaches, and vomiting.  In August 2003 he was seen for nausea and vomiting and assesses as having nausea due to dehydration.  In a March 2004 post-deployment health assessment he denied frequent indigestion but reported vomiting during his deployment in Kuwait and Iraq, which began in January 2003.  In September 2005 he denied frequent indigestion but reported he had experienced vomiting over the previous month.

In July 2014 the Veteran underwent an intestinal conditions VA examination.  The Veteran reported nausea and vomiting for the past five years and occasionally feels like food gets stuck.  The examiner deferred diagnosis pending an esophagogastroduodenoscopy (EGD).

The Veteran underwent the EGD at the VA in August 2014 at which time he was diagnosed with active duodenitis and chronic active gastritis.

In an August 2014 addendum opinion the VA examiner who performed the July 2014 compensation and pension examination stated that it would be mere speculation to say that any current intestinal condition is related to the Veteran's service.  The examiner stated that what happened in service and what was found later in an endoscopy cannot be considered medically as cause and effect.  
The examiner opined that the Veteran does not have a chronic multi-symptom illness of partially explained etiology secondary to Gulf War service.  He noted that diarrhea and vomiting are very non-specific problems and are secondary to many health problems.  He stated that there is no medical literature supporting that duodenitis or any GI diagnosis is secondary to the Gulf War.

The Board finds that an addendum opinion is needed.  The Board notes that service connection may be granted if a condition either was caused by service or onset during service.  The examiner opined that "it would be mere speculation to say that any current intestinal condition is related to the Veteran's service."  He then added that "what happened in service and what was found later in an endoscopy cannot be considered medically as cause and effect."  Thus it is unclear as to whether he was offering a negative opinion as to causation or was opining that neither onset nor causation could be determined without result to mere speculation.  Furthermore he incorrectly stated that "there is no medical literature supporting that duodenitis or any GI diagnosis is secondary to the Gulf War".  In fact, 38 C.F.R. § 3.317 itself links functional gastrointestinal disorders to such service.  See 38 C.F.R. § 3.317 Note to Paragraph (a)(2)(i)(B)(3) (defining functional gastrointestinal disorders and specifically noting symptoms such as abdominal pain, nausea, voimiting, altered bowel habits including constipation and diarrhea could be symptoms of such disorders).
Additionally,  the July 2014 VA examiner noted complaints of elbow pain, hand pain and shakiness, and numbness and tingling of the feet with some stiffness but concluded there was no evidence of an elbow condition, hand or nerve condition or leg condition.  The examiner did not appear to consider the Veteran's service in the Gulf War.

Accordingly, a new examination is necessary and the VA examiner should specify whether the Veteran has an undiagnosed illness or chronic multi-symptom illness of partially explained etiology or whether all of his symptoms are attributed it diagnosed illnesses.  The Board notes that a medical opinion is not needed as to whether the undiagnosed illness or chronic multi-symptom illness of partially explained etiology is secondary to Gulf War service, only whether the Veteran has either condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from a suitably qualified examiner.  The examiner should specifically opine:

a) Does the Veteran have any pertinent signs and symptoms manifested by muscle pain, joint pain, neurological symptoms and gastrointestinal symptoms, and, if so, are any of the symptoms attributable to a known diagnosis? Please name all appropriate diagnoses. If no diagnosis can be made based on testing and the evidence, so state.

 b) For any diagnosed disabilities, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report. 

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


